Exhibit 99.1 Catasys Reports Full Year 2014 Financial Results Growth Driven by 81% Increase in Enrollment, % Increase in Revenue Year-Over-Year LOS ANGELES,April 1, 2015/PRNewswire/ Catasys, Inc. (OTCQB:CATS),provider of proprietary health management services to health insurers and employers, today reported full year 2014 financial results for the period ended December 31, 2014. 2014 Financial Highlights: o 81% increase in enrollment for the twelve months ended December 31, 2014, compared with the full year 2013. o 169% increase in recognized revenue to $2.0 million for the full year 2014, compared with $0.75 million for the full year 2013. o $1.6 million increase in deferred revenue to $2.4 million, or 216% increase, at December 31, 2014, compared with December 31, 2013. o A leading national health insurance provider expanded the availability of On Trak to Florida during the fourth quarter of 2014. o Commenced enrollment for another customer in New Jersey during the fourth quarter of 2014. o Expanded operations to nine states to now include Florida, Kansas, Kentucky, Louisiana, Massachusetts, New Jersey, Oklahoma, West Virginia, and Wisconsin. Rick Anderson, President and COO said, “We closed out a very eventful year in 2014, with the continued rollout and expansion of our On Trak program which is now available in nine states and have driven our enrollment and revenue growth by 81% and 169%, respectively, over the prior year. Deferred revenue is an operating metric which is indicative of our growth and we are pleased to report that it increased by 216% compared to 2013.” Mr. Anderson continued, “What makes our story exciting is that we spent this year laying the groundwork and foundation for our expected growth with new customers, while also expanding our business with existing customers. Our On Trak program focuses on improving the health of members suffering from behavioral health conditions and co-existing medical conditions, thereby reducing costs by more than 50%. This has generated year-over-year growth for us and offers us an opportunity in a market that we estimate to be more than $2 billion. We also recently announced that we have added a new behavioral health condition into Kansas, to include members with anxiety. We anticipate that adding anxiety will increase the number of eligible members in Kansas' population by approximately 4x. On a national level, we anticipate that adding this indication will increase the market potential for our On
